Citation Nr: 0727109	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from August 1969 to August 
1971.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2006).

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as used 
in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  
Nevertheless, the Board is cognizant of the case of Pentecost 
v. Principi, 16 Vet. App. 124 (2002), wherein the United States 
Court of Appeals for Veterans Claims pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal involvement, 
is not necessary.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).

Current treatment records, including December 2001 and 
September 2003 VA treatment reports, show that the veteran has 
been diagnosed with PTSD based on his accounts of exposure to 
combat-related stressors.  Unfortunately, it is not clear from 
the record if the veteran "engaged in combat with the enemy."  
The Board notes that the veteran received several service 
medals that do not specifically confirm whether the veteran 
engaged in combat.  The veteran's service personnel records 
have not been associated with the claims file.  These records 
may assist the veteran in substantiating his assertion of 
engaging in combat with the enemy.  Therefore, these records 
must be obtained.

If it is determined that the veteran did not engage in combat 
with the enemy, then there must be corroborating evidence of 
all the veteran's claimed stressors.  In this regard, the Board 
notes that the veteran has not submitted any of the detailed 
information requested by the RO concerning his claimed 
stressors.  The veteran should be informed that without this 
information, no attempts can be made to assist him in 
corroborating his claimed stressors.

Thereafter, if any of the alleged stressors are confirmed 
(either by corroborating evidence or a finding that the veteran 
engaged in combat with the enemy), the veteran should be 
afforded a VA psychiatric examination to determine if he 
currently meets the criteria for a diagnosis of PTSD and, if 
so, whether it is causally linked to the verified stressor(s) 
while on active duty in Vietnam.  In light of the current 
diagnosis of PTSD, if a stressor is confirmed, the Board finds 
that there is a duty to provide a psychiatric examination.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Regarding the veteran's claim of entitlement to service 
connection for a hearing loss disability, the Board notes that 
the veteran served as a Field Artillery Crewman.  The Board 
finds that the veteran's in-service occupation sufficiently 
shows in-service noise exposure despite the veteran not being 
diagnosed with hearing loss in-service.  An April 2002 VA 
audiology report shows bilateral hearing loss.  Unfortunately, 
the examination report does not contain an opinion regarding 
the etiology of the current hearing loss.  Thus, this matter 
must be remanded to obtain an etiology opinion.

Finally, the Board notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claims 
for service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability rating 
and an effective date in the event that the claims are granted.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Please request all of the veteran's 
service personnel records.  

3.  If combat service is not found, 
give the veteran one last opportunity 
to submit specific information 
regarding his claimed stressors.  
Inform him that without such 
information, VA may not be able to 
assist him in corroborating his claimed 
service stressors.  

3.  If, and only if, the veteran is 
found to have combat service or if a 
claimed stressor is corroborated, the 
veteran should be afforded a VA PTSD 
examination.  The claims file must be 
made available to the examiner for 
review and the examiner should be 
expressly informed of any verified 
stressor(s).  After reviewing the 
claims file and examining the veteran, 
the examiner should then clearly 
indicate whether or not the veteran 
meets the diagnostic criteria for PTSD 
and, if so, whether it is at least as 
likely as not (50 percent or greater 
probability) that it is causally linked 
to a finding of combat service or to a 
verified stressor.  The examiner must 
clearly identify stressor or stressors 
upon which any diagnosis of PTSD is 
based.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer any question, he or she should so 
state.

4.  The RO should arrange for the veteran 
to undergo a VA audiology examination to 
determine the etiology of veteran's current 
hearing loss.  It is imperative that the 
veteran's claims file be made available to 
the examiner for review in connection with 
the examination.  Following the obtaining 
of a history from the veteran and the 
examination, the examiner should determine 
if the veteran has current hearing loss 
and, if so, whether it is at least as 
likely as not (50 percent or greater 
probability) that the hearing loss began 
during service or is causally linked to any 
incident of active duty, to include any 
exposure to acoustic trauma in service.
	
The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against the claim.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer any question, he or she should so 
state.

5.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the October 2004 
supplemental statement of the case and 
readjudicate the claims for service 
connection.  If any of the benefits 
requested on appeal are not granted, the 
RO should issue another supplemental 
statement of the case, which must contain 
notice of all relevant action taken on the 
claims, to include a summary of all of the 
evidence added to the record since the 
October 2004 supplemental statement of the 
case.  A reasonable period of time for a 
response should be afforded.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

